Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5, 12, and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “different manners” and “same manners” in claim 5 is a relative term which renders the claim indefinite. The term “different manners” and “same manners” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The point at which manipulation transitions from being in a different manner to the same manner is unclear. What one person of ordinary skill in the art may consider manipulation in the same manner, another person of ordinary skill in the art might consider manipulation in a different manner.

The term “easily manipulated” in claim 12 is a relative term which renders the claim indefinite. The term “easily manipulated” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is considered easily manipulated for one person of ordinary skill in the art might be not considered easily manipulated by another person of ordinary skill in the art.

Claim 13 does not cure the deficiencies of claim 12 and is therefore rejected for the same reason.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (US 20200249693 A1; hereinafter known as Hamilton) in view of The Tesla Model 3 owner’s manual from 2019 (hereinafter known as Model3).

Regarding Claim 1, Hamilton teaches An integrated control apparatus for an autonomous vehicle, which is manipulated by a user when the autonomous vehicle is shifted from an autonomous driving mode to a manual driving mode, comprising:
{Para [0007] “For example, an autonomous vehicle can be configured without a steering wheel, accelerator pedal or brake pedal. A service controller is a hand-held device that can be used by an operator to control one or more of vehicle powertrain, steering and braking to operate the vehicle in non-autonomous or semi-autonomous mode, including in examples in which a vehicle is without operator controls.”
}
a mobile control device, which is manipulated by the user, configured to perform steering, speed change, acceleration and braking in a state of being gripped by a hand of the user;
{Fig.2 Para [0026] “Service controller 200 can be a handheld device that includes a computing device including a processor and memory ….The example touchscreen 202 shown in FIG. 2 receives as input an operator screen touches directed to an icon 204, 206, 208, 210 displayed on the touchscreen 202, e.g., an accelerator icon 204, a brake icon 206, an on/off icon 208 and a steering icon 210. Touching an icon 204, 206, 208, 210 will cause controller 200 to transmit one or more commands to a computing device 115 in a vehicle 110….For example, touching the steering icon 210 will cause the vehicle's wheels to turn as if a traditional steering wheel had been turned by an operator. Likewise, touching the brake icon 206 and accelerator icon 204 can cause the vehicle 110 brakes and powertrain to operate respectively. Touching the on/off icon 208 can cause the vehicle 110 to turn on or off in similar fashion to turning a vehicle on or off with a key”
 Where steering, acceleration, and Braking controls are on the service controller which can be considered a mobile control device. Speed change generally occurs during acceleration and braking.
}

Hamilton does not teach, and a stationary display device, which is constructed independently of the mobile control device and manipulated in a touch manner by the user, configured to perform functions other than the steering, the speed change, the acceleration and the braking. 

However, Model3 teaches and a stationary display device, which is constructed independently of the mobile control device and manipulated in a touch manner by the user, configured to perform functions other than the steering, the speed change, the acceleration and the braking.
{Page 2 which shows the vehicle touch screen as label 5. This touch screen is stationary as it is fixed to the vehicle dash, and is constructed independently of any mobile control devices. 
Page 94, Which shows that the vehicle controls not related to steering, speed change, acceleration, and braking can be performed on the vehicle touchscreen.
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamilton to incorporate the teachings of Model3 to use a stationary display device to control other vehicle settings because it would have been obvious to try as many vehicles in the last 10 years use display devices permanently mounted in the center stack that allow a user to control settings associated with different aspects of the vehicle.

Regarding Claim 2, Hamilton in view of Model3 teaches The integrated control apparatus according claim 1. Hamilton further teaches wherein the mobile control device is a portable device which is movable to a desired position in the state of being gripped by the hand of the user
{Para [] “A service controller is a hand-held device that can be used by an operator to control one or more of vehicle powertrain, steering and braking to operate the vehicle in non-autonomous or semi-autonomous mode, including in examples in which a vehicle is without operator controls.”
As the device is handheld and not specifically integrated into the vehicle it can be considered portable.
}
Model3 further teaches and the stationary display device is a device that is fixedly mounted in an interior space of the autonomous vehicle.
{Page 2 label 5, were thee touch screen can be seen to be mounted to the dash.
}


Regarding Claim 3, Hamilton in view of Model3 teaches The integrated control apparatus according claim 1. Model3 further teaches wherein said functions, which are performed through manipulation of the stationary display device, include a function of operating lamps mounted on front and rear portions of the vehicle, a function of generating an alarm sound and a function of changing a driving mode.
{Exterior lights can be turned on and off using the touch screen as shown on page 5 

the vehicle audible warnings can be adjusted as discussed on page 92 “To adjust the Speed Limit Warning setting,
touch Controls > Autopilot > Speed Limit
Warning, then choose one of these options:
• Off - Speed limit warnings do not display
and chimes are not sounded.
• Display - Speed limit signs display on the
touchscreen and the sign increases in size
when you exceed the determined limit.
• Chime - In addition to the visual display, a
chime is sounded whenever you exceed
the determined speed limit.”

The drive mode can be changed, for example autopilot which is discussed on page 71 (Features section).
}

Claim(s) 4, 5, and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (US 20200249693 A1; hereinafter known as Hamilton) in view of The Tesla Model 3 owner’s manual from 2019 (hereinafter known as Model3) and The Spektrum DX5 Rugged manual from 2019 (hereinafter known as DX5).

Regarding Claim 4, Hamilton in view of Model3 teaches The integrated control apparatus according claim 1. Hamilton further teaches wherein the mobile control device includes: a housing including a grip part, which is gripped by a hand of the user, and a switch part, 

{Para [0026] 
Where the device is a handheld device and thus must be “gripped” by the user and therefore would have a grip part. The device can have touch inputs and thus can be considered as having a switch part as the touch actions behave like virtual switches.
}

a steering dial switch disposed on an upper surface of the switch part so as to be rotatably manipulated by a hand of the user; 
{Para [0026] and fig.2 where the steering dial switch is shown in label 210. It is implied the touchscreen is an upper surface as the user would being viewing it. To interact with it.
}
an acceleration button switch and a braking button switch, which are disposed on a region of an upper surface of the housing, at which the grip part and the switch part are connected to each other, the acceleration button switch and the braking button switch being manipulated in a manner of being pushed by a finger of the user;
{Para [0026] and fig.2 “Likewise, touching the brake icon 206 and accelerator icon 204 can cause the vehicle 110 brakes and powertrain to operate respectively.”
These can be seen on the upper surface of the housing. As the size of the region is not explicitly defined, the switches being in any area of the upper surface reads on “on a region of an upper surface of the housing, at which the grip part and the switch part are connected to each other” 
}

Hamilton in view of Model3 does not teach a switch part, which is bent from the grip part at a predetermined angle and extends therefrom and a speed change slide switch disposed on a side surface of the switch part so as to be pushed or pulled by a finger of the user. 

However, DX5 teaches a switch part, which is bent from the grip part at a predetermined angle and extends therefrom 
{page 5
[AltContent: textbox (Grip part)][AltContent: textbox (Switch part)]
    PNG
    media_image1.png
    372
    322
    media_image1.png
    Greyscale

}
a speed change slide switch disposed on a side surface of the switch part so as to be pushed or pulled by a finger of the user.

{page 6 where as shown in the clipping below there is a slide switch on the side surface of the control device.

    PNG
    media_image2.png
    364
    597
    media_image2.png
    Greyscale

Page 8 where sliding the “switch” up or down changes speed values, and thus switch can be considered a speed change slide switch.
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamilton in view of Model3 to incorporate the teachings of DX5 to have the grip part angled from the switch part as this is ergonomically convenient to the user which is well known in the art given this is a widely used characteristic of remote-controlled car handheld control devices.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamilton in view of Model3 to incorporate the teachings of DX5 to have a speed change slide switch disposed on a side surface as it is also ergonomically convenient as it is a switch that does not necessarily have to be accessed frequently and is out of the way of the other switches that may be accessed more frequently. Further it would have been obvious to try as there are only 3 (front, back, and side) surfaces to the switch part and a limited number of commonly used switch types.



Regarding Claim 5, Hamilton in view of Model3 and DX5 teaches The integrated control apparatus according claim 4. Hamilton further teaches the acceleration button switch and the braking button switch are manipulated in a same manner.
{para [0026] and fig. 2 where they are both touched and therefore can be said to be operated in the “same manner”
}
DX5 further teaches wherein the steering dial switch, the acceleration button switch and the speed change slide switch are manipulated in different manners so as to prevent inadvertent manipulation,
{ page 5, where the steering dial switch (label M) is rotated, the speed change slide switch (label s), and the acceleration button switch (label N) are all operated in different manners, as they all require different motions to be interacted with.
}

Regarding Claim 8, Hamilton in view of Model3 and DX5 teaches The integrated control apparatus according claim 4. DX5 further teaches wherein the housing is configured to have an "L" shape in which the switch part extends leftwards or rightwards from an upper end of the grip part, and the grip part is configured to have a smaller sectional area than a sectional area of the switch part so as to be easily gripped by the hand of the user.
{Page 5 where the shape of the two sections as annotated below can be said to be an L shape, and as can be seen the switch part is larger than the grip part.
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    372
    322
    media_image1.png
    Greyscale

}
Regarding Claim 9, Hamilton in view of Model3 and DX5 teaches The integrated control apparatus according claim 4. DX5 further teaches wherein the housing is configured to have an "L" shape in which the switch part extends leftwards or rightwards from an upper end of the grip part, and the switch part is configured to be longer than the grip part so as to prevent an interference between the hand of the user manipulating the steering dial switch and the hand of the user gripping the grip part.
{Page 5 Where as can be seen in the annotated snippet below, the switch part can be considered longer than the grip part.
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    372
    322
    media_image1.png
    Greyscale

}

Regarding Claim 10, Hamilton in view of Model3 and DX5 teaches The integrated control apparatus according claim 4. DX5 further teaches wherein the steering dial switch is configured to be rotated in a first direction, which is clockwise or counterclockwise, with respect to the housing by the hand of the user, and rotated in an opposite direction to the first direction and returned to an initial position by an elastic force when a manipulation force of the user applied thereto is released.
{page 17 where the steering wheel has tension adjustment thus the wheel is spring tensioned, e.g. will return to initial position upon release. As is known in in the art a steering wheel can be turned in the clockwise or counterclockwise direction.
}

Regarding Claim 11, Hamilton in view of Model3 and DX5 teaches The integrated control apparatus according claim 4. DX5 further teaches wherein the steering dial switch includes a power handle, which is rotatably manipulated by a finger of the user placed thereon with a small amount of power relative to an amount of power when the steering dial switch does not include the power handle.
{Page 5 where the steering dial switch has a thumb steering lever extending from it (label H). The thumb steering lever can be considered a power handle. As the thumb steering lever extends farther from the rotational center, it allows for less torque to be applied during rotation, e.g. a small amount of power relative to the rest of the steering wheel.
}

Regarding Claim 12, Hamilton in view of Model3 and DX5 teaches The integrated control apparatus according claim 4. Hamilton further teaches wherein each of the acceleration button switch and the braking button switch includes an inclined surface inclined upwardly at a predetermined angle toward the steering dial switch with respect to a longitudinal direction of the grip part so as to be easily manipulated by a finger of the hand gripping the grip part.
{Fig. 2, It should be noted that no specific angle is claimed and thus any inclined angle between 0 and 360 degrees fall within the broadest reasonable interpretation of the claim limitation. Both the acceleration and braking buttons are oriented upwards with the steering switch above them and thus it can be said there are included upwardly at a predetermined angle toward the steering dial switch.}

Regarding Claim 13, Hamilton in view of Model3 and DX5 teaches The integrated control apparatus according claim 12. Hamilton further teaches wherein the acceleration button switch and the braking button switch are oriented parallel to each other.
{Fig. 2
Where it can be seen that the sides of the acceleration button switch and the braking button switch are parallel to each other.
}

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (US 20200249693 A1; hereinafter known as Hamilton) in view of The Tesla Model 3 owner’s manual from 2019 (hereinafter known as Model3), The Spektrum DX5 Rugged manual from 2019 (hereinafter known as DX5), and Johnson et al (US 20170020536 A1; hereinafter known as Johnson).
Regarding Claim 6, Hamilton in view of Model3 and DX5 teaches The integrated control apparatus according claim 4. Hamilton further teaches wherein the mobile control device includes: 
{Para [0026] and Fig. 2 discuss and show these switches respectively
}
DX5 further reaches the speed change slide switch
{page 6 where as shown in the clipping below there is a slide switch on the side surface of the control device.

    PNG
    media_image2.png
    364
    597
    media_image2.png
    Greyscale

Page 8 where sliding the “switch” up or down changes speed values, and thus switch can be considered a speed change slide switch.
}

Hamilton in view of Model3 and DX5 does not teach permanent magnets respectively coupled to the various switches nor a PCB fixedly mounted on the housing so as to face the permanent magnets, the PCB generating signals based on variation in magnetic flux due to a change in position of the permanent magnets.

Johnson teaches permanent magnets respectively coupled to a switch and a PCB fixedly mounted on the housing so as to face the permanent magnets, the PCB generating a signal based on variation in magnetic flux due to a change in position of the permanent magnets.
{para [0009] “the trigger 66 is graspable and depressible by a user of the impactor 10 in order displace the magnet 64 relative to the Hall-effect sensor on the PCB 54 to operate the switch 62.”

Where hall effect sensors are devices that generate signals based on variation in magnetic flux
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamilton in view of Model3 and DX5 to incorporate the teachings of Johnson to have the switches of Hamilton and DX5 generate there signals through the use of hall effect sensors on PCBs as this is a known way of developing switch gear within the art and thus would be obvious to try.


Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (US 20200249693 A1; hereinafter known as Hamilton) in view of The Tesla Model 3 owner’s manual from 2019 (hereinafter known as Model3), The Spektrum DX5 Rugged manual from 2019 (hereinafter known as DX5), and official notice.
Regarding Claim 7, Hamilton in view of Model3 and DX5 teaches The integrated control apparatus according claim 4.

While Hamilton in view of Model3 and DX5 teach various switch gear on a handheld device, they do not explicitly teach wherein the steering dial switch and the speed change slide switch are manipulated by a remaining hand not gripping the housing, and the acceleration button switch and the braking button switch are manipulated by a finger of the hand gripping the housing or by the remaining hand not gripping the housing.

Official Notice teaches wherein the steering dial switch and the speed change slide switch are manipulated by a remaining hand not gripping the housing, and the acceleration button switch and the braking button switch are manipulated by a finger of the hand gripping the housing or by the remaining hand not gripping the housing.

{Hamilton and DX5 already teach the mobile device with all the various switches as discussed in claims 1 and 4. Both of these devices can be reasonably held in a single hand. A user may attempt to interact the devices of Hamilton and DX5 using either of their hands/fingers on any of the switches with no disclosed features preventing the user from doing so.
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamilton in view of Model3 and DX5 to incorporate the teachings of Official notice to have a user any manipulate the switches on the device with any hand/finger in any combination as humans have only 2 hands to interact with and there are only 4 claimed switches and thus number of ways to interact with the device are limited and easy to try.


Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (US 20200249693 A1; hereinafter known as Hamilton) in view of The Tesla Model 3 owner’s manual from 2019 (hereinafter known as Model3), The Spektrum DX5 Rugged manual from 2019 (hereinafter known as DX5), and Levay et al. (US 10879022 B1; hereinafter known as Levay).
Regarding Claim 14, Hamilton in view of Model3 and DX5 teaches The integrated control apparatus according claim 4. Hamilton further teaches the acceleration button switch and the braking button switch is a pedal-type button switch.
{para [0026] and fig. 2 which shows a acceleration button and a brake button.
}
Hamilton in view of Model3 and Dx5 does not teach wherein each of the acceleration button switch and the braking button switch is a pedal-type button switch, which is configured to be rotatably mounted on the housing via a rotational shaft such that each switch is rotated about the respective rotational shaft when the user pushes an upper surface thereof, and is rotated in an opposite direction about the rotational shaft and returned to an initial position by an elastic force when the pushing force of the user applied thereto is released.

However Levay teaches a pedal-type button switch, which is configured to be rotatably mounted on the housing via a rotational shaft such that each switch is rotated about the respective rotational shaft when the user pushes an upper surface thereof, and is rotated in an opposite direction about the rotational shaft and returned to an initial position by an elastic force when the pushing force of the user applied thereto is released.
{Fig. 2A - Fig. 2C and Column 3 “The toggle switch system 10 includes a toggle body 12 that is configured to pivot along an axis 14 of a first pin 16. The first pin 16 may be secured to a static structure such as a housing of the control panel that toggle switch system 10 is a subcomponent of or may be secured directly to a dashboard of a vehicle. The toggle body 12 includes a proximal end 18 and a distal end 20. A toggle cap 22 is disposed on and secured to the proximal end 18 of the toggle body 12. The toggle body 12 may be biased toward a neutral or nominal position (see FIG. 2A) such that the toggle body 12 returns to the neutral or nominal position when it is not being forced into a toggle up position (see FIG. 2B) or a toggle down position (see FIG. 2C). The toggle body 12 may be biased toward the neutral or nominal position via the switches of a rubber switch mat and rocker arms that connect the switches of the rubber switch mat to the toggle body 12, which is described in more detail below. The switches may be biased toward a specific position by a biasing element (e.g., a spring) which is translated by the rocker arms and back to the toggle body 12.”

Which show and describe a rocker switch. When the top of the switch is pushed it rotates around a rotational shaft label 106. Releasing the switch returns it to its initial position
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamilton in view of Model3 and DX5 to incorporate the teachings of Levay to have the acceleration and brake switches of Hamilton and DX5 be spring loaded rocker switches as this is a known way of developing switch gear within the art and thus would be obvious to try.

Additionally it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamilton in view of Model3 and DX5 to incorporate the teachings of Levay to have the acceleration and brake switches of Hamilton and DX5 be spring loaded rocker switches as automatically returning to the desired position is ergonomically convenient as the user does not have to perform an additional action to move the switch back to its original position and thus can activate other switches more rapidly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Phillips et al. (US 20080027590 A1) teaches a controller for a remote vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296. The examiner can normally be reached Mon - Fri 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668